Citation Nr: 1411058	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for endocarditis (claimed as heart disease and heart murmur).

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for a vascular disability.  

5.  Entitlement to service connection for residuals of cerebrovascular accident (CVA or stroke).

6.  Entitlement to service connection for a dental disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975 and from September 1985 to July 1988, with subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension, endocarditis, diabetes mellitus, a vascular disability, residuals of CVA, and for entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDING OF FACT

The Veteran seeks service connection for periodontal disease; he is not shown to have a dental disability resulting from dental trauma or bone disease in service.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of service connection for a dental disability.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for a dental disability for compensation purposes prior to its initial adjudication.  A December 2009 letter explained the evidence necessary to substantiate a service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him generally of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record. He has not alleged that he has been prejudiced by a notice defect.

With the exception of an August 1972 service entrance examination report and an August 1979 Reserves examination report (and associated reports of medical history), the Veteran's service treatment records (STRs) have been determined to be unavailable; a formal finding of unavailability was made in December 2009 and a letter dated December 7, 2009 advised the Veteran of the unavailability of his records and suggested that he submit any copies in his possession.  The Veteran responded that he did not have any copies.  Accordingly, as his complete STRs are determined to be unavailable, VA has a heightened duty to assist the Veteran in developing evidence to substantiate these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a compensable dental disability, an examination to secure a nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability for compensation purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of :  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that he had extensive oral surgery on active duty which led to a gum infection (periodontal disease) causing multiple carious teeth which were extracted postservice.  

The Veteran's available STRs do not show any complaints, treatment, or diagnoses related to his teeth.  In an August 1979 report of medical history he denied severe tooth or gum trouble.  On August 1972 and August 1979 examinations, dental examinations were found to be "acceptable".

Postservice private treatment records show that the Veteran had multiple carious teeth removed in May 2004.

Missing teeth may be compensable (under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  There is no evidence of record that the Veteran's postservice extraction of teeth for residual o trauma or dental bone disease in service.  Dental extractions in service are not considered dental trauma.   See V.A. G.C. Prec. 5-97.  

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA compensation purposes; such conditions may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As indicated above, a claim for service connection for a dental condition for VA outpatient dental treatment purposes is referred to the RO for appropriate action.

The Veteran has not presented any competent evidence that he has a compensable dental disability.  He is a layperson and lacks competence to establish he has such disability by his own opinion.  He does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a dental disability for compensation purposes is denied.


REMAND

The Veteran receives Social Security Administration (SSA) disability benefits (as is noted in an SSA inquiry found in Virtual VA).  A copy of the award of such benefits, and copies of the medical records considered in connection with the award are not associated with the record.  [The RO's initial inquiry regarding SSA benefits was in connection with a claim for VA pension benefits.]  As SSA records are constructively of record, and may contain pertinent information (and because the Board is unable to find that medical records considered by SSA are not relevant to the remaining issues on appeal.), they must be secured.  

A review of the record also found that the most recent VA treatment records in evidence are from January 2010.  Records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, may contain pertinent information, and must be secured.

The claim for a TDIU rating is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered when the development sought on the other matters is completed, and they are readjudicated.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  The RO should thereafter arrange for any further development suggested by the records received.  If the records are unavailable, the reason for their unavailability (e.g., that they were lost or destroyed) must be noted in the record.  

2.  The RO should secure for the record copies of the complete updated (since January 2010) clinical records of any VA treatment the Veteran has received pertaining to the disabilities on appeal.

3.  The RO should arrange for any further development suggested by any additional records received on remand (e.g., a VA examination to secure a nexus opinion, if indicated).

4.  The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


